Exhibit 10.36


MEMORANDUM OF UNDERSTANDING


This Memorandum of Understanding (this “MOU”) is made on April 9, 2010 (the
"Effective Date"), by and between NeoMagic Corporation, a Delaware corporation,
having its principal place of business at 2372-A Qume Drive, San Jose,
California 95131 (“NeoMagic”) and Synapse Design Automation, Inc., a Delaware
corporation, having its principal place of business at 150 South Almaden Blvd.,
Suite #1380, San Jose, California 95113 (“Synapse”).  Synapse and NeoMagic are,
collectively, the “Parties.”


This MOU sets forth and summarizes the mutual understanding and present
intention of the Parties with respect to a possible development agreement
relating to a semiconductor chip utilizing 65nm and below mixed signal
technologies.  This MOU does not create binding rights or obligations between
the Parties to enter into such a transaction.


Non-Binding Provisions.  If the Parties were to enter into a formal, binding
agreement, the Parties expect that such agreement would contain the terms
specified in Exhibit A hereto.  Such exhibit is not a complete statement of all
of the terms and conditions of the transaction currently being considered by the
Parties.


Binding Provisions.  Notwithstanding that this MOU is non-binding, the
obligations of the Parties in this paragraph shall be binding and shall survive
any termination of this MOU.  Each Party agrees, upon the mutual execution of
this MOU, to not disclose the content of this MOU to any third party, without
the prior written consent of the other Party; provided that Synapse acknowledges
and agrees that NeoMagic may file with the United States Securities and Exchange
Commission a copy of this MOU with Exhibit A, but without the appendices
thereto, or a complete version of this MOU, with the confidential portions
redacted therefrom.  Each Party shall be responsible for its own expenses
associated with this MOU and the negotiation of a related transaction.  This MOU
does not affect that certain Mutual Nondisclosure Agreement, dated October 26,
2009, between the Parties.


It is expressly understood that, except for the terms specified above as
“Binding Provisions,” this MOU is not intended to be enforceable by either
Party.
 

NeoMagic Corporation     Synapse Design Automation, Inc.                      
By /s/ Syed Zaidi   
   
By /s/ Satish Bagalkotkar
 
President and CEO       
   
President and CEO
 
 
   
 
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Key Terms


Parties:
NeoMagic Corporation (“NeoMagic”) and Synapse Design Automation, Inc.,
(“Synapse”)
USB 3.0 Transceiver IP Development Project:
Pursuant to a statement of work under the definitive agreement, Synapse will
design and implement (analog & digital) a USB 3.0 transceiver (the “USB 3.0
Transceiver IP”) as further described in Appendix 1 hereto (the “Technical
Appendix”), that NeoMagic will use to manufacture a semiconductor chip (the
“SyMagic Transceiver”).  If either Party suggests changes to the specifications
for the USB 3.0 Transceiver IP, then the Parties will consider such proposal in
good faith and, if necessary, adjust the amounts payable hereunder.  If the
Parties fail to agree to such change, then it will not be implemented.  The term
“USB 3.0 Transceiver IP” includes all modifications thereto made by or on behalf
of Synapse under the definitive agreement or for its licensees.
Development Compensation:
NeoMagic will pay Synapse up to $1,000,000 for its development work under the
definitive agreement to complete the USB 3.0 Transceiver IP.  Such fees will be
payable upon satisfaction of the conditions specified in Part A of Appendix 2
(the “Financial Appendix”) and such other terms as are agreed by the Parties in
the definitive agreement.  Based on the specifications of the USB 3.0
Transceiver IP in the Technical Appendix, Synapse is expected to contribute
approximately $1,000,000 in services and materials to complete such development.
License Rights and Limits:
Synapse may only market and license the USB 3.0 Transceiver IP as an embedded IP
core, such as part of a SoC or a chipset.  For clarity, Synapse may not license
the USB 3.0 Transceiver IP for inclusion in a standalone chip nor may Synapse
itself manufacture or distribute a standalone chip using the USB 3.0 Transceiver
IP.
NeoMagic may use the USB 3.0 Transceiver IP to manufacture the SyMagic
Transceiver and successor chips.  Other than in connection with the design,
modification, manufacture and distribution of such chips, NeoMagic may not
sublicense the USB 3.0 Transceiver IP.
Synapse Royalty:
Subject to adjustment as specified below, Synapse shall pay NeoMagic the
percentage specified in the Financial Appendix, Part B of gross licensing and
royalty fees received from licensing the USB 3.0 Transceiver IP.  Synapse shall
bear all cost of sales for the USB 3.0 Transceiver IP.  The Synapse Royalty is
payable quarterly.
NeoMagic Royalty:
NeoMagic shall pay Synapse the percentage specified in the Financial Appendix,
Part B of the Profit (as defined in the Financial Appendix, Part B) from sales
of the SyMagic Transceiver.  The Parties will meet to discuss adjustments to the
NeoMagic Royalty percentage no later than 3 years after the effective date of
the definitive agreement.  The NeoMagic Royalty is payable quarterly.
Royalty Adjustments:
If a USB 3.0 Transceiver IP licensee pays the development costs for changes to
such intellectual property, then the Synapse Royalty and NeoMagic Royalty
percentages will not be affected.  However, if the development costs for such
changes are not paid by such licensee, then the Synapse Royalty and NeoMagic
Royalty percentages may be adjusted, if and as agreed by the Parties (based, at
least in part, on the portion of the development costs paid by each Party).  If
the Parties are unable to agree on such adjustments, then the proposal will be
submitted to arbitration; provided that such arbitrator may not impose on
NeoMagic an obligation to pay any such development costs.
Agreement Term:
The definitive agreement is perpetual, but each statement of work may be
terminated as provided below.

 
 
 

--------------------------------------------------------------------------------

 
 
Termination:
Either Party may terminate a statement of work for cause following an
opportunity to cure.  In addition, NeoMagic may terminate statements of work
without cause.  If either Party terminates the statement of work for the USB 3.0
Transceiver IP for cause prior to final acceptance, such Party may pursue such
remedies as are specified in the definitive agreement.  If NeoMagic terminates
the statement of work for the USB 3.0 Transceiver IP without cause prior to
GDSII delivery, NeoMagic will be obligated to pay 50% of the development costs,
if any, not covered by previous installments, provided that such portion will
not exceed the next scheduled installment payment amount.
Ownership Rights:
Other than third party intellectual property, the Parties will jointly own all
intellectual property rights in the USB 3.0 Transceiver IP and other
deliverables delivered under the definitive agreement or in connection with any
license of such intellectual property (whether created for NeoMagic or any
Synapse licensee of the USB 3.0 Transceiver IP), including any pre-existing
intellectual property of Synapse.  The Parties will specify in the definitive
agreement their respective rights and obligations in terms of the protection and
enforcement of such jointly owned intellectual property.  Prior to including any
third party intellectual property in any deliverable, Synapse agrees to obtain
NeoMagic’s prior consent.  Synapse confirms that any license fees associated
with such third party intellectual property will be at Synapse’s
expense.  Notwithstanding the above, as between the Parties, NeoMagic will have
exclusive rights in the “SyMagic” trademark.
Warranties and Indemnities:
The definitive agreement shall contain customary representations and warranties
and indemnification provisions, including (a) representations by Synapse that
the USB 3.0 Transceiver IP and other deliverables comply with the applicable
specifications and do not infringe the intellectual property of others and (b)
indemnification of NeoMagic by Synapse for any claims of infringement asserted
by third parties based on the use of the USB 3.0 Transceiver IP and other
deliverables.
Assignment:
Except as provided below, for the first 5 years following the effective date of
the definitive agreement, neither Party may assign the definitive agreement or
the jointly owned intellectual property without the other Party’s prior
consent.  However, either party may assign the definitive agreement in
connection with an acquisition of the related business unit; provided that
Synapse may not so assign the definitive agreement without NeoMagic’s consent
prior to achieving the final payment milestone under the statement of work for
the USB 3.0 Transceiver IP.  Any assignment of the jointly owned intellectual
property (by either Party) also must include assumption of the related
obligations under the definitive agreement.
Standard of Behavior:
The Parties shall agree to act in good faith in connection with their
performance of the definitive agreement and in connection with any consent
required thereunder.
Governing Law and Jurisdiction:
California.


